Citation Nr: 1216119	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 4, 2008, for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1963 and from July 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

In February 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks retroactive VA compensation earlier than September 1, 2008, for his spouse as a dependent.

In a July 1967 decision, the RO denied entitlement to service connection for residual scars of the right side of the face and right eye lid.  The Veteran did not appeal that decision.

In a rating decision dated in March 1986, the RO granted the Veteran's claim of service connection for residual scars of the right side of the face and right eye lid, assigning an initial 30 percent disability rating.  In subsequent correspondence dated May 1, 1986, and May 12, 1986, the Veteran was notified, in pertinent part, that a certified copy of his marriage certificate was required so that a dependency allowance could be made for his spouse.  The Veteran did not reply to this correspondence.

In August 2008, the Veteran provided additional information regarding his spouse, thus, she was added as a dependent effective as of September 1, 2008, the first month following the date of notification of the dependent spouse.

During his February 2012 hearing, the Veteran indicated that he not only wished for an effective date earlier than August 4, 2008, for additional compensation for a dependent spouse, but that he believed service connection for residual scars of the right side of the face and right eye lid should have been awarded effective as of the date of his initial claim in March 1967.  In doing so, he asserted that the July 1967 decision was the product of clear and unmistakable error (CUE) because the correct law which existed at the time of the decision was incorrectly applied and/or the rating official did not consider the evidence of record at that time.

The July 1967 rating decision is final only in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  To date, the RO has not considered whether the July 1967 rating decision contains CUE.  Under the law, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).

If VA determines that the July 1967 rating decision contains CUE, that decision will be reversed or amended.  For the purposes of authorizing benefits, the decision that constitutes a reversal of the prior decision on the grounds of CUE would have the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Thus, if VA determines that the July 1967 rating decision contains CUE, the effective date would be assigned as if there were no such determination. 

The Veteran's challenge to the July 1967 rating decision is, thus, inextricably intertwined with his claim of entitlement to an effective date earlier than August 4, 2008, for additional compensation for a dependent spouse, because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, the CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of CUE in the RO's July 1967 rating decision that denied entitlement to service connection for residual scars of the right side of the face and right eye lid.  This issue should not be certified to the Board unless the Veteran perfects an appeal by submitting a sufficient notice of disagreement; followed by a sufficient substantive appeal after issuance of statement of the case. 

2.  If any benefit for which an appeal has been perfected remains denied, issue a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

